20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 1 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 2 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 3 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 4 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 5 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 6 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 7 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 8 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 9 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 10 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 11 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 12 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 13 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 14 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 15 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 16 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 17 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 18 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 19 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 20 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 21 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 22 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 23 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 24 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 25 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 26 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 27 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 28 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 29 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 30 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 31 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 32 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 33 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 34 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 35 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 36 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 37 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 38 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 39 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 40 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 41 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 42 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 43 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 44 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 45 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 46 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 47 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 48 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 49 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 50 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 51 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 52 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 53 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 54 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 55 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 56 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 57 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 58 of 59
20-10764-jps   Doc 1   FILED 02/11/20   ENTERED 02/11/20 12:18:20   Page 59 of 59
